IN THE SUPREME COURT OF IOWA
                              No. 07–0237

                        Filed September 18, 2009


STATE OF IOWA,

      Appellee,

vs.

EDWIN BELLO PAREDES,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Johnson County,

Douglas S. Russell, Judge.



      Defendant challenges conviction based on the district court’s

exclusion of statements against penal interest made by another suspect.

DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT REVERSED AND CASE REMANDED.


      Mark C. Smith, State Appellate Defender, and Martha J. Lucey,

Assistant State Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Darrel L. Mullins, Assistant

Attorney General, Janet M. Lyness, County Attorney, and Anne M.

Lahey, Assistant County Attorney, for appellee.
                                     2

APPEL, Justice.

      Edwin Paredes appeals his conviction for child endangerment

resulting in serious injury. The charges arose after his infant child was

diagnosed with shaken-baby syndrome. Paredes claims that the district

court erred in excluding hearsay statements made by the child’s mother

that she “may have” caused the baby’s injuries.      The court of appeals

affirmed Paredes’ conviction. For the reasons expressed below, we vacate

the decision of the court of appeals, reverse the judgment of the district

court, and remand the case for a new trial.

      I. Background Facts and Prior Proceedings.

      Paredes and Cassidy Millard are the parents of a young infant. At

the time of the events relevant to this proceeding, Paredes was twenty-

four years old, Millard was sixteen years old, and the baby was two

months old. The family was living in the home of Paredes’ sister, Wendy

Jimenez, in Coralville, Iowa.

      After being seen by a physician on Saturday, April 23, 2005 for

what appeared to be a routine ear infection, the baby’s condition

deteriorated.   On Sunday, after consulting with the child’s physician,

Millard called for an ambulance to take the infant to a local hospital.

Police officers arrived at the residence shortly thereafter. Upon arrival of

the police officers, Paredes was defensive, asking the officers, “What are

you doing here?” and declaring, “This is not a domestic.”          Paredes

remained at home while Millard accompanied the child to the hospital.

      At the hospital, medical personnel diagnosed the baby with

shaken-baby syndrome.       The fact that the infant was not properly

diagnosed on Saturday when the child was seen by a physician was

explained by the developing nature of shaken-baby syndrome symptoms.

At first, the symptoms are general irritability, excessive crying, and
                                     3

trouble feeding.    These symptoms then progress to more severe

problems, including periodic seizures.       Based on the onset of the

seizures, medical personnel determined that the injury occurred

sometime between late Friday and early Saturday morning.                 As

mandatory reporters, hospital staff contacted the Iowa Department of

Human Services (DHS) to report the suspected abuse.

      On Sunday evening, Chad Bollweg of DHS and Coralville Police

Detective Robbie Swank met with Paredes and Millard. Both denied any

knowledge of how the child was injured. They did admit, however, that

they were the child’s only caregivers during the period in question, except

for a brief fifteen-minute period when Paredes’ sister cared for the baby.

      On Monday, Bollweg and another social worker, Vicky Leau, met

with the couple. Leau informed the parents that all future visits with the

child would have to be supervised. Upon hearing this, Paredes declared

that supervised visits would not be necessary—he caused the injuries.

Leau wondered whether Paredes “was just saying that so that Cassidy

could be unsupervised and spend more time at the hospital.”         Millard

commented that Paredes should not say something simply for her sake.

      Paredes, nevertheless, claimed he was watching the child while

Millard was outside smoking and shook the baby when it would not stop

crying. He later performed a reenactment. Paredes repeated the story to

Detective Swank and Bollweg and signed a written statement detailing

the incident and declaring his remorse.         He was not immediately

arrested.

      On Tuesday, Paredes again met with Detective Swank.           At that

time, Paredes asked Swank whether anyone ever testified falsely in order

to protect someone else and whether the detective thought he had hurt

the baby.    Swank responded by asking Paredes if he was denying
                                      4

shaking the baby. Paredes then denied shaking the infant. Swank told

Paredes he did not appreciate him “treating this like a game” and asked

for the truth.

        At this point, Paredes returned to his initial claim and once again

asserted that he injured the child. He stated he was afraid of going to

jail.   Paredes suggested that he and Millard should not have admitted

they were the only caregivers and instead should have pointed the finger

at some of the older kids in the home.          Paredes apologized for his

inconsistencies.

        On May 1, Millard called a social worker, Susan Gail, with whom

she had prior contact.         Because of the nature of the call, Gail

memorialized the contents of the conversation.          According to Gail’s

memorandum, Millard told her that Millard’s child had shaken-baby

syndrome.        When Gail asked Millard what had happened, Millard

responded:
        She said she did not know, but her boyfriend (Edwin, I think)
        was in jail for it. She said that he did not do it, though. She
        then asked me if her diagnosis was Multiple Personality
        Disorder, because sometimes she doesn’t remember what
        she does. I asked her if she meant like the time she
        threatened to kill/stab me. (This was when she was in
        Valley Shelter 2 years ago.) She said yes, that’s what I
        mean.
        Gail told Millard that she did not believe Millard had been

diagnosed as having Multiple Personality Disorder, but questioned

Millard as to why Millard would pose such a question. According to the

Gail memorandum, Millard responded:
        She told me she knows Edwin would not hurt the baby and
        hinted around that maybe she did it, but didn’t remember. I
        asked about the day that it happened. I asked her if the
        baby was crying. She told me that he cried all the time, he
        was colicky [sic]. She said that she just yelled at him to
        “shut up”, but never hit him. She then said that she had
        started spanking him lately, but that it did not hurt him
        since he had on a big diaper.
                                          5

The Gail memorandum further states:
         Cassidy was afraid that if she told that she might have done
         it, she would go to prison when she is 18. I told her that she
         needed to talk to her attorney. I told her that she would not
         get the baby back and she said that she knew that. She
         asked me what would happen to her if it was found that she
         did hurt the baby. I told her that I didn’t know, but more
         than likely she would go to Toledo until she turned 18.
         After discussing the condition of the child, the Gail memorandum

indicates that she and Millard further discussed Millard’s situation:
         Cassidy told me that she has been crying for a week because
         she does not want her boyfriend to take the fall for this. She
         said that he is not that kind of guy, not violent. She said
         that Edwin didn’t even take care of the baby that much. She
         kept saying, “if I did it.”
At this point, Gail continued to talk to Millard as if she did do it and was

not contradicted. Gail again advised Millard to contact her attorney.

         Gail    contacted   her    supervisor   about   the   conversation     and

forwarded a copy of the memorandum by e-mail to her. The e-mail was

then forwarded to Detective Swank.            Although Detective Swank spoke

with Gail by telephone, he did not interview Millard again. On May 5, the

State charged Paredes with child endangerment resulting in serious

injury in violation of Iowa Code section 726.6(1)(b) (2003).

         On the day of trial, the State filed a motion in limine to exclude

Gail’s     testimony     regarding     her    conversation     with   Millard    as

impermissible hearsay.             The motion in limine was considered in

chambers, with only a brief record made after the fact. On the record,

the State argued that Gail’s testimony would constitute inadmissible

hearsay.        Paredes’ counsel did not specifically respond to the State’s

argument. The court orally sustained the motion.

         The next day, Paredes filed a motion to reconsider. Paredes urged

that he be allowed to question Detective Swank and DHS employee

Bollweg about the memorandum, its contents, and their responses to it.
                                     6

Paredes stated that he was not presenting the evidence for the truth of

the matter asserted, but instead argued that the actions of Swank and

Bollweg in response to the Gail memorandum revealed the existence of

another suspect in the case.

      After allowing oral argument on the motion to reconsider, the

district court denied it. In a ruling on the record, the district court held

that the statements made by Millard in the memorandum were out-of-

court statements by a declarant who was unavailable to testify.         The

district court further concluded that the statements did not meet the

hearsay exception for statements against interest under Iowa Rule of

Evidence 5.804(b)(3).

      In support of its conclusion, the court found that the statements

attributed to Millard would not subject her to criminal liability, but were

statements about hypothetical guilt or hypothetical punishments if guilt

were established or an admission were made. Further, the district court

ruled that there were insufficient corroborating circumstances under rule

5.804(b)(3) to allow admission of the statements.

      Paredes was convicted at trial.    On appeal, the court of appeals

affirmed his conviction. The court of appeals concluded that because the

district court ruled on the issue, the admissibility of Millard’s statements

was preserved. On the merits of the claim, however, the court of appeals

concluded that Paredes failed to show that Millard was unavailable for

trial, a prerequisite for admission of statements against interest under

rule 5.804(b)(3). We granted further review.

      II. Standard of Review.

      A district court’s decision to admit or exclude evidence is generally

reviewed for an abuse of discretion. State v. Jordan, 663 N.W.2d 877,

879 (Iowa 2003).        This court, however, reviews hearsay claims for
                                    7

correction of errors at law.   State v. Newell, 710 N.W.2d 6, 18 (Iowa

2006).    This standard of review extends to determining whether

statements come within an exception to the general prohibition on

hearsay evidence, including the exception for statements against interest.

State v. Hallum, 585 N.W.2d 249, 254 (Iowa 1998), vacated on other

grounds by Hallum v. Iowa, 527 U.S. 1001, 119 S. Ct. 2335, 144
L. Ed. 2d 233 (1999).

      III. Preservation of Error.

      Preliminarily, we must address two preservation of error issues.

The State claims that Paredes has failed to preserve the issue he now

seeks to raise on appeal, namely, the admissibility of Millard’s

statements as statements against interest.     Paredes conversely asserts

that the State failed to preserve the issue of Millard’s unavailability, an

issue which the court of appeals held prevented Paredes from offering her

out-of-court statements for the truth of the matter asserted.

      The essence of the State’s argument is that Paredes has improperly

switched horses in midstream. At trial, the State claims, Paredes did not

specifically assert that Millard’s statements to Gail were admissible as

statements against interest.   Instead, the State suggests that Paredes

offered the evidence only for a narrow purpose—to show the responsive

conduct of Detective Swank, i.e., to demonstrate that the detective was

sufficiently concerned by the statements to have had at least some

doubts as to whether they had arrested the right person.

      We disagree with the State’s contention. When Paredes listed Gail

as a witness, it must have been obvious to the prosecution that Paredes

sought to introduce Millard’s statements to Gail for the truth of the

matter asserted on the ground that they amounted to statements against

interest. The State conceded as much before the court of appeals.
                                            8

       While Paredes did not specify that ground in the reported oral

argument on the motion in limine and the district court’s order granting

the original motion is cryptic, the district court in its ruling for

reconsideration squarely addressed the question of whether Millard’s

statements qualified as statements against interest and whether there

were sufficient corroborating circumstances to support their admission.

We have previously held that where a question is obvious and ruled upon

by the district court, the issue is adequately preserved. State v. Williams,

695 N.W.2d 23, 27–28 (Iowa 2005).                 As a result, we hold that the

exclusion of Millard’s statements was sufficiently preserved for appeal. 1

       On the other hand, we hold that the State has not preserved the

issue of Millard’s unavailability to testify at trial.            While the court of

appeals decided in favor of the State on this ground, the State did not

raise the issue in its appellate brief. At oral argument before this court,

counsel for the State candidly and properly conceded that the issue had

been waived. We agree and decline to preserve an issue which the State

has not raised in brief and concedes is not properly before the court.

       IV. Admissibility of Statements.

       A. Introduction. This appeal focuses on the proper interpretation
of Iowa Rule of Evidence 5.804(b)(3), which creates an exception to the

general prohibition against hearsay statements.               This rule provides for

the introduction of:
       A statement which was at the time of its making so far
       contrary to the declarant’s pecuniary or proprietary interest,
       or so far tended to subject the declarant to civil or criminal


        1Counsel should develop a clear record at trial rather than assume that the

district court will rule on the issue and that an appellate court will find that the issue
was obvious to trial participants. By failing to make a clear record, counsel takes an
unnecessary risk that the issue, which could be vital to the prosecution or defense, will
not be preserved.
                                      9
      liability . . . that a reasonable person in the declarant’s
      position would not have made the statement unless believing
      it to be true. A statement tending to expose the declarant to
      criminal liability and offered to exculpate the accused is not
      admissible unless corroborating circumstances clearly
      indicate the trustworthiness of the statement.
Our rule of evidence is identical in all relevant aspects to its federal

counterpart,   Federal   Rule   of   Evidence   804(b)(3).   As   a   result,

interpretations of the federal rule are often persuasive authority for

interpretation of our state rule. State v. Dullard, 668 N.W.2d 585, 593

(Iowa 2003). Federal case law, however, is not binding, and we are free

to develop our own approach to legal questions under the Iowa rule.

      In this case, Paredes claims that the trial court should have

admitted the various statements made by Millard to Gail as statements

against interest under rule 5.804(b)(3). Paredes claims that admissible

statements made by Millard include: her statement that she had begun

spanking her two-month-old baby, her statement that Paredes did not

hurt the baby and her hinting that maybe she was responsible, her

statement that she did not want Paredes to take the fall, her questions

and comments about criminal penalties, and her silence or lack of

contradiction when Gail spoke to her as if she were the perpetrator.

      Paredes further asserts that the statements were sufficiently

corroborated under the totality of facts and circumstances to require

their admission into evidence. Paredes notes that he and Millard were

the child’s only caregivers during the time when the injuries were

inflicted. Paredes points to testimony that Millard’s demeanor during the

ride to the hospital was not quite what one would expect of a new

mother’s reaction under the circumstances. Paredes also observes that

Millard attempted to shift blame to her sister-in-law, Jimenez. Jimenez,

however, testified that she had observed Millard treat the infant
                                    10

inappropriately, including shaking him prior to his admission to the

hospital.   All these circumstances, according to Paredes, tend to

corroborate Millard’s inculpatory statements.       Finally, Paredes asserts

that the failure to allow admission of Millard’s statements was not

harmless, requiring reversal of his conviction.

      The State counters that Millard’s statements were not sufficiently

inculpatory that a reasonable person in her position would not have

made them unless they were true. The State stresses that Millard, in

fact, did not admit to anything. The State argues that Millard spoke only

hypothetically and that she was primarily upset because she did not

want her boyfriend to take the fall.       Rather than admitting guilt, the

State contends that Millard, if anything, was offering a mental illness

defense of diminished responsibility or not guilty by reason of insanity,

which would preclude her from criminal liability.

      In addition, the State contends that even if Millard made

statements adverse to her penal interest, there was insufficient

corroboration of her claims to allow their admission.       The State notes

that Millard’s statements, which were made a week after the assault and

after she had numerous opportunities to acknowledge her role but did

not do so, amounted to vague comments of the “maybe I did, maybe I

didn’t variety,” provided no details regarding her alleged mental problems

that caused her to forget her culpability, were not made under oath,

reflected not an admission as much as an effort to escape criminal

liability, and were motivated primarily by a desire to clear her boyfriend

while still avoiding punishment herself.

      In order to understand the context of this dispute, we survey the

common-law approach to admission of hearsay statements against penal

interest, the history of the development of the federal rule, and the
                                     11

subsequent case law that has developed under the federal rule and

substantially similar state rules.

      B.   Common-Law Approach.           At common law, the hearsay rule

was more broadly applied than is the case under modern practice. The

historical underpinnings of the hearsay rule were concerns about

reliability and trustworthiness of statements that were not made under

oath and were “not subject to cross-examination by opposing counsel to

test the perception, memory, veracity, and articulateness of the out-of-

court declarant.”    Emily F. Duck, The Williamson Standard for the

Exception to the Rule Against Hearsay for Statements Against Penal

Interest, 85 J. Crim. L. & Criminology 1084, 1085 (1995) [hereinafter

Duck].

      Over time, however, exceptions to the hearsay rule began to

develop in the common law when statements displayed sufficient indicia

of reliability. Id. In particular, the common law began to recognize that

statements against pecuniary or proprietary interest were generally

trustworthy.    Id. at 1086.     The rationale behind these developing

exceptions was the notion that a reasonable person would not make a

statement against his pecuniary or proprietary interest unless the

statement was true. Id.

      The common law, however, refused to allow admission of hearsay

statements against penal interest. Id. In a much cited case, the House

of Lords in The Sussex Peerage, 8 Eng. Rep. 1034 (H.L. 1844), refused to

allow into evidence a statement against penal interest. Such common-

law opinions cited concern that declarations against penal interest might

be collateral to the main statement, may be motivated by a desire to

curry favor with authorities, or may be designed to lessen the culpability

of the declarant by shifting most of the blame for the criminal offense to
                                    12

another.   Id.; Andrew R. Keller, Note, Inculpatory Statements Against

Penal Interest and the Confrontation Clause, 83 Colum. L. Rev. 159, 162

(1983) [hereinafter Keller].

      In 1913, the United States Supreme Court considered the

admissibility of statements against penal interest in Donnelly v. United

States, 228 U.S. 243, 33 S. Ct. 449, 57 L. Ed. 820 (1913). Over a dissent

by Justice Oliver Wendell Holmes, the majority in a cursory opinion

adopted the common-law rule of excluding such statements, apparently

concluding that the approach in The Sussex Peerage was not worthy of

reexamination. Donnelly, 228 U.S. at 273–76, 33 S. Ct. at 459–60, 57
L. Ed. at 833–34.

      The common-law approach—a blanket exclusion of hearsay

statements against penal interest—had the advantage of providing a

clear rule that was easy to apply. But the one-size-fits-all rule also had

the potential of producing injustice in particular cases.       While some

statements against penal interest may be highly suspect, others seem

highly probative.    As noted in Justice Holmes’ dissent, “[N]o other

statement is so much against interest as a confession of murder.” Id. at

278, 33 S. Ct. at 461, 57 L. Ed. at 834 (Holmes, J., dissenting).

      If the purpose of a dissent is to influence the future direction of the

law, Holmes’ dissent in Donnelly was a success. Subsequent academic

writers attacked the common-law rule barring admission of hearsay

statements against penal interest.       Failure to include at least some

statements against penal interest was assailed as a “nuisance” by John

H. Wigmore and lacking in rational consistency by Edmond M. Morgan.

David Robinson, Jr., From Fat Tony and Matty the Horse to the Sad Case

of A.T.: Defensive and Offensive Use of Hearsay Evidence in Criminal

Cases, 32 Hous. L. Rev. 895, 898 nn. 8–9 (1995). While the approach in
                                     13

Donnelly continued to be applied by many American courts, the stage

was set for a change.

      C.      Development of Federal Rule of Evidence 804(b)(3).             In

1969, the Advisory Committee to the Standing Committee on Rules of

Practice and Procedure completed its first draft of the Federal Rules of

Evidence.     Keller, 83 Colum. L. Rev. at 174.     The first draft departed

markedly from the common-law rule adopted in Donnelly and instituted

an exception for some statements against penal interest.           Duck, 85 J.

Crim. L. & Criminology at 1086–87.         Nevertheless, the original draft

refused to admit “statements against penal interest that inculpated the

defendant, citing their inherent evidentiary unreliability.”       Id. at 1087.

The   Supreme      Court   omitted   the   restriction   against   inculpatory

statements against penal interest when it issued the official draft of the

Federal Rules of Evidence. Id.

      The proposed rule drew strong opposition.           The United States

Department of Justice attacked the proposed rule on the ground that it

would allow too many unreliable exculpatory statements into evidence.

Peter W. Tague, Perils of the Rulemaking Process:          The Development,

Application, and Unconstitutionality of Rule 804(b)(3)’s Penal Interest

Exception, 69 Geo. L.J. 851, 869–70 (1981) [hereinafter Tague].             In

addition to the Justice Department, Senator John L. McClellan believed

that the new rule could potentially undermine effective law enforcement.

Id. at 873.

      Proponents of the new approach, however, received a boost from

the United States Supreme Court in the 1973 case of Chambers v.

Mississippi, 410 U.S. 284, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973). In

this case, the Supreme Court ruled that it was a denial of due process to

refuse to allow a defendant to use evidence of a confession made by
                                        14

another on hearsay grounds. Chambers, 410 U.S. at 302, 93 S. Ct. at

1049, 35 L. Ed. 2d at 313. While Chambers did not involve a case where

the declarant was unavailable, it did stand for the proposition that under

at least some circumstances, out-of-court admissions or statements

against penal interest could be so probative that it would be a denial of

due process to refuse to allow their admission.

      In the end, a compromise was reached between members of

Congress who believed that admissions against penal interest should be

treated similarly to admissions against pecuniary or proprietary interests

and those who opposed broad admission of statements against penal

interest.    Tague, 69 Geo. L.J. at 873.           The first sentence of the

compromise rule generally allowed admission of a “statement” that at the

time of its making was “so far contrary” to a declarant’s interest, or that

“so far tended” to subject a declarant to civil or criminal liability that a

reasonable person in the declarant’s position would not have made the

statement unless believing it to be true.

      Congress, however, added another sentence to the rule not found

in the original draft.       Specifically, Congress added a sentence that

provided that a statement tending to expose the declarant to criminal

liability and offered to exculpate the accused is not admissible unless

corroborating circumstances clearly indicate the trustworthiness of the

statement.     Id. at 876.     This second sentence created an apparent

asymmetry between admission of hearsay statements against penal

interest offered by the prosecution tending to inculpate the accused and

hearsay statements against penal interest offered by the defense to

exculpate the accused. 2


      2Some of the imbalance, however, has been corrected by Crawford v.

Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004), which prohibits
                                         15

       D.   Interpretation of Relevant Elements of Rule of Evidence

5.804(b)(3).    In determining whether a statement is admissible under

rule 5.804(b)(3) several questions arise.

       1.   Meaning of term “statement.”          The first question under rule

5.804(b)(3) is the scope of the term “statement.”               There are several

possible approaches. The term could broadly refer to an entire narrative.

Conversely, the term narrowly could mean only individual factual

assertions. Or, the term could mean individual factual assertions along

with collateral material necessary to understand the context in which the

factual assertions are made.

       The United States Supreme Court confronted the meaning of the

term “statement” in Williamson v. United States, 512 U.S. 594, 114 S. Ct.
2431, 129 L. Ed. 2d 476 (1994). Prior to Williamson, federal courts were

divided on the question of the admissibility of collateral, noninculpatory

statements contained in a confessional narrative. John P. Cronan, Do

Statements Against Interest Exist? A Critique of the Reliability of Federal

Rule of Evidence 804(b)(3) and Proposed Reformation, 33 Seton Hall L.

Rev. 1, 8 (2002) [hereinafter Cronan]. In Williamson, Justice O’Connor

wrote for the majority that each individual statement within a narrative

must be evaluated to determine whether it was admissible under the

rule. Williamson, 512 U.S. at 600–01, 114 S. Ct. at 2435, 129 L. Ed. 2d

at 483. Justice O’Connor noted that “reasonable people, even reasonable

people who are not especially honest, tend not to make self-inculpatory

statements unless they believe them to be true.” Id. at 599, 114 S. Ct. at

2435, 129 L. Ed. 2d at 482.             On the other hand, she noted that


_____________________________
the prosecution from offering into evidence testimonial admissions against the accused
under the Confrontation Clause. Crawford, 541 U.S. at 68, 124 S. Ct. at 1374, 158
L. Ed. 2d at 203.
                                       16

trustworthy statements against interest can be interspersed in a

narrative with other statements that do not have the same level of

credibility. Id. at 600–01, 114 S. Ct. at 2435, 129 L. Ed. 2d at 483–84.

         Because of this inherent tension, we adopt the middle-ground

approach. We hold that only inculpatory statements and the collateral

material necessary to provide context to the statements are admissible

under our rule of evidence. When presented with a writing or narrative

testimony, the district court must sift through it and admit the wheat

and discard the chaff as suggested by Justice O’Connor in Williamson.

         2.     Threshold requirement of adversity.    The second question

presented under the rule is whether the statement is sufficiently

inculpatory as to amount to a statement against penal interest. Under

our rule, a statement against penal interest must have “so far tended” to

inculpate the accused “that a reasonable person in the declarant’s

position would not have made the statement unless believing it to be

true.”        Iowa R. Evid. 5.804(b)(3).    This requirement is designed to

establish a threshold level of trustworthiness of the underlying

statement.

         Although not expressly required, this adversity requirement

implicitly demands that the person knew or at least believed that the

statement was against penal interest at the time it was made.              4

Christopher B. Mueller & Laird C. Kirkpatrick, Federal Evidence § 496, at

813–14 (2d ed. 1994) [hereinafter Mueller & Kirkpatrick]; 5 Clifford S.

Fishman, Jones on Evidence, Civil and Criminal § 36:67, at 584 (7th ed.

1992) [hereinafter Fishman]. Otherwise, the rationale of the exception,

namely, that a reasonable declarant would not make a statement against

interest unless true, would be undermined.
                                     17

      The threshold adversity requirement also poses a question of

degree. Some cases indicate that a statement does not come within the

rule unless the statement squarely and unequivocally implicates the

declarant in criminal activity or is tantamount to a confession. See, e.g.,

United States v. Bonty, 383 F.3d 575, 579 (7th Cir. 2004). The rationale

in these cases being that some statements are simply so vague or

equivocal that they do not really amount to statements against interest.

      Others cases suggest a lower standard. See, e.g., United States v.

Candoli, 870 F.2d 496, 509 (9th Cir. 1989); United States v. Toney, 599
F.2d 787, 790 (6th Cir. 1979); United States v. Hyde, 574 F.2d 856, 863

(5th Cir. 1978).    These cases tend to emphasize the “so far tended”

language in the rule which suggests that incriminating statements which

amount to less than a full confession may be admissible.               Most

commentators also believe that statements that fall short of a confession

are the kinds of statements that should be admitted under the rule. 4

Mueller & Kirkpatrick § 496, at 815–16; 5 Fishman § 36:87, at 646.

      Given the broad and general language of the rule, especially the “so

far tended” clause, we conclude that a statement need not amount to a

full confession in order to be admissible as a statement against penal

interest. See United States v. Thomas, 571 F.2d 285, 288–89 (5th Cir.

1978); United States v. Barrett, 539 F.2d 244, 251 (lst Cir. 1976).

      There also is a question regarding the proper result when there are

potentially   conflicting   motivations   for   making   the   incriminating

statements. For example, a father may claim that he alone possessed

drugs, a statement that, if believed, would exonerate his son.        United

States v. Paulino, 445 F.3d 211, 218 (2d Cir. 2006). While the statement

itself is clearly against penal interest, the father also has a strong motive

to lie to protect his son. Under these circumstances, some courts have
                                     18

taken a relatively strict approach, excluding statements where there are

possible explanations or motives that suggest the declarant may be lying.

See United States v. Pena, 527 F.2d 1356, 1361 (5th Cir. 1976) (finding

statements not sufficiently against interest where the declarant had

mixed motives, including proper role as an informant, to make the

incriminating statement).    Other courts, however, have indicated that

when there are conflicting motivations for making an incriminating

statement, the issue is best resolved by the jury. Cf. Candoli, 870 F.2d

at 509 (noting that conflicts in a statement against interest goes to the

weight the jury should afford the evidence, not to its admissibility).

      Like judges, commentators also seem divided on the issue.          The

Fishman treatise admits that there is no firm rule on how the issue

should be resolved, but suggests that where a statement offered by a

declarant as exculpatory evidence has some tendency to expose the

declarant to criminal liability but also fulfills a self-serving purpose, the

court must assess the probabilities.      5 Fishman § 36:66, at 583–84.

Mueller and Kirkpatrick suggest that statements should be excluded

when the motivation undermines its trustworthiness.            4 Mueller &

Kirkpatrick § 496, at 819–20. The Weinstein treatise, however, appears

to have more faith in juries, suggesting that determination of the

declarant’s credibility “should not be used as a means of usurping the

jury’s function.”   5 Joseph M. McLaughlin et. al, Weinstein’s Federal

Evidence § 804.06[5][b], at 804–68 (2d ed. 2009).

      We conclude that the use of the term “tended” in the rule suggests

that it is not necessary that the statement be an explicit admission. We

also conclude that the presence of conflicting motivations is ordinarily a

question for the jury to consider. State v. DeWitt, 597 N.W.2d 809, 811
                                     19

(Iowa 1999) (noting that the meaning and weight of an inculpatory

statement is ordinarily for the jury to determine).

      3.   Corroborating circumstances.     The third question presented

under this rule is the scope of the corroboration requirement when the

statement against interest is being offered to exculpate the accused. Like

the parties who participated in the development of the rule, subsequent

courts have struggled over the meaning of corroboration contained in the

last sentence of rule 5.804(b)(3).   The corroboration rule must require

something more than the inherent trustworthiness associated with a

declaration against interest.   Otherwise, the additional sentence would

be written out of the rule. But what exactly is required?

      Some applications of the corroboration rule are easy.     Over 200

persons confessed to killing the Lindbergh baby but had no connection

whatsoever to the crime. Cronan, 33 Seton Hall L. Rev. at 21. While the

confessions might have been unequivocal and obviously against penal

interest, they were of no probative value due to the total lack of

corroborating circumstances.

      In closer cases, however, the issues assume much sharper relief.

For instance, does the corroboration requirement affirmatively require

the defendant to offer extrinsic evidence that tends to support the

trustworthiness of the statement? What if there is no extrinsic evidence

affecting the trustworthiness of the statement? Regardless of the answer

to these questions, what degree of corroboration is required to “clearly

indicate” the trustworthiness of the statement?

      Some courts have suggested that corroboration requires the

presence of extrinsic evidence that supports the inculpatory statements

of the declarant. See United States v. Forest, 355 F.3d 942, 955 (6th Cir.

2004), rev’d on other grounds by Garner v. United States, 543 U.S. 1100,
                                   20

125 S. Ct. 1050, 160 L. Ed. 2d 1001 (2005). Other courts have indicated

that such independent evidence is irrelevant and that a court should

only consider the circumstances under which the inculpatory statement

was made. See United States v. Barone, 114 F.3d 1284, 1295–96 (lst Cir.

1997).

      Given the broad, general language of the last sentence of the rule,

however, the best approach to determining whether a statement is

adequately corroborated appears to be a multifactored test in which all

evidence bearing on the trustworthiness of the underlying statement may

be considered. United States v. Bumpass, 60 F.3d 1099, 1102 (4th Cir.

1995); see 4 Stephen A. Saltzburg, Michael M. Martin, & Daniel J. Capra,

Federal Rules of Evidence Manual § 804.02[9], at 804–19 to –20 (9th ed.

2006) [hereinafter Saltzburg]. No one criterion would be determinative,

but the district court could consider a wide variety of facts and

circumstances in making the ultimate determination of admissibility.

      For example, under the multifactor test, one consideration would

be the relationship between the declarant and the defendant. In some

cases, the relationship might be sufficient to exclude an admission

against penal interest, for example, where a father already implicated in

a drug transaction seeks to further inculpate himself and exculpate his

son. Paulino, 445 F.3d at 219–20. On the other hand, where there are

sufficient other circumstances that tend to corroborate an inculpatory

statement, the mere fact that a father is exculpating a son may not bar

admission. United States v. Paguio, 114 F.3d 928, 933 (9th Cir. 1997).

      The information within the statement itself may also be considered

as an element of corroboration. Is the statement so contradictory as to

be not creditable? As Judge Posner has pointed out, however, a court

must be careful not to usurp the role of a jury by making credibility
                                      21

determinations that are outside the proper scope of the judicial role.

United States v. Amerson, 185 F.3d 676, 692 (7th Cir. 1999) (Posner,

C.J., dissenting).

      Courts determining whether there are sufficient corroborating

circumstances        consider   a   number   of   factors   in   making   the

determination. The factors considered often include:
      (1) whether there is any apparent motive for the out-of-court
      declarant to misrepresent the matter, . . . (2) the general
      character of the speaker, . . . (3) whether other people heard
      the out-of-court statement, . . . (4) whether the statement
      was made spontaneously, . . . (5) the timing of the
      declaration[, and (6)] the relationship between the speaker
      and the witness.
United States v. Alvarez, 584 F.2d 694, 702 n.10 (5th Cir. 1978); accord

State v. Martinez, 621 N.W.2d 689, 693–94 (Iowa Ct. App. 2000).

      A second major issue under the corroboration requirement is the

amount or level of corroboration required. What amount of evidence is

sufficient to provide corroboration clearly indicating trustworthiness?

While the term “clearly” is a relatively strong term, the word “indicating,”

particularly in the law of evidence, is comparatively weak. Considering

the language alone, it seems reasonable to conclude that there may be

facts or circumstances that clearly indicate trustworthiness, even though
a reasonable jury might conclude otherwise. A number of cases seem to

take this kind of approach. See, e.g., United States v. Doyle, 130 F.3d
523, 543–44 (2d Cir. 1997); United States v. Garcia, 986 F.2d 1135,

1140–41 (7th Cir. 1993).

      As noted by one set of commentators, it makes no sense to set the

corroboration standard so high that if a defendant can meet it, he would

“probably never have been charged or tried in the first place.”            4

Saltzburg § 804.02[9], at 804–21. On the other hand, the defendant’s

own claim of innocence cannot be sufficient corroboration. Otherwise,
                                      22

the corroboration requirement would be read out of the statute. Id. In

order to balance these competing interests, a leading treatise advanced

the following standard:
             “The court should only ask for sufficient corroboration
      to ‘clearly’ permit a reasonable man to believe that the
      statement might have been made in good faith and that it
      could be true. If, for example, the proof is undisputed that
      the person confessing to a shooting could not have been at
      the scene of the crime because he was in prison, it will be
      excluded. But if there is evidence that he was near the scene
      and had some motive or background connecting him with
      the crime that should suffice.”
People v. Barrera, 547 N.W.2d 280, 289 (Mich. 1996) (quoting 4

Weinstein & Berger, Evidence ¶ 804(b)(3)[03], at 804–154 to –55).

      We do not adopt a hard and fast rule regarding corroboration.

Instead, we conclude that each statement against interest must be

evaluated in context. Clearly, specious assertions, such as “I killed the

Lindbergh baby,” by persons completely unconnected with the time and

place of the abduction and murder, lack corroboration and should be

excluded. On the other hand, if a declarant is tied to the time and place

of the crime and the statement has substantial plausibility, the

corroboration requirement has been met.

      E.   Application of Principles to Current Case. Applying these

principles to this case, we conclude that Millard did make statements

against interest under rule 5.804(b)(3). She stated that Paredes “did not

do it,” that he “would not hurt the baby,” that she “does not want her

boyfriend to take the fall” for the child’s injuries, that Paredes “is not that

kind of guy, not violent,” and that he “did not take care of the baby that

much.”     Considered in isolation, these statements merely exculpate

Paredes, but they are plainly self-inculpatory when considered in

context.   Except for a brief fifteen-minute interval when the baby was

cared for by Paredes’ sister, Millard and Paredes were the infant’s only
                                          23

caregivers when the injuries were inflicted.              As a result, by making

statements       tending   to   exculpate      Paredes,    Millard    was     indirectly

implicating herself as the person who caused the injuries.                       These

statements were not hypothetical when evaluated in the proper context.

       In   addition,      Millard   made      statements      that    were     directly

inculpatory. She stated that the baby had been crying, that she yelled at

him to “shut up,” and that she had “started spanking him lately,” which

she claimed did not hurt him since he wore a diaper. Yelling “shut up”

at a crying two-month-old shows obvious lack of self-control. Further,

spanking a two-month-old child for crying, even with a diaper on, is an

admission of inappropriate behavior that could give rise to an inference

that Millard was the person who injured the child. 3

       Finally, Millard asked Gail what would happen to her if it was

discovered that she did hurt the baby. Although she at no time directly

admitted that she was responsible for the injuries, an inquiry about

potential sanctions tends to suggest that she may have been responsible.

While it is true, as the State asserts, that Millard couched her questions

about potential sanctions in hypothetical terms, we conclude that the

statements tended to shift responsibility away from Paredes and toward
Millard.

       We further note that Gail herself considered the statements

significant. Twice during the conversation she admonished Millard that

she needed to consult with her attorney.              After the conversation, she

prepared     a    contemporaneous         memorandum          and     forwarded      the

       3The State at oral argument conceded that the statement about spanking a two-

month-old would likely be a statement against interest, but suggested that the evidence
would be merely cumulative. The State notes that at trial, Paredes’ sister testified that
Millard spanked the child. Paredes’ sister, however, could have been motivated to shift
blame for the child’s injuries away from her brother. As a result, we do not find the
evidence cumulative.
                                     24

memorandum to her supervisors, who in turn provided it to local law

enforcement authorities.       It is clear that Gail and her supervisors

recognized the potential criminal implications of the conversation. As a

result, we conclude that the above statements amount to statements

against interest under Iowa Rule of Evidence 5.804(b)(3).

      We do not conclude, however, that Millard’s failure to contradict

Gail when the social worker “kept talking to her as if she did it” amounts

to   an   admissible   tacit   admission.   Whether   and   under      what

circumstances silence should be regarded as an admission has been

subject to considerable debate. See Commonwealth v. Dravecz, 227 A.2d
904, 906–07 (Pa. 1967) (quoting various contradictory proverbs about

silence such as “Silence gives consent” with “Silence is Golden” in

rejecting rule of admission by silence); Maria L. Ontiveros, Adoptive

Admission and the Meaning of Silence:         Continuing the Inquiry into

Evidence Law and Issues of Race, Class, Gender, and Ethnicity, 28 Sw. U.

L. Rev. 337, 341–45 (1999) (discussing sociological differences of the

meaning of silence); Peter Tiersma, The Language of Silence, 48 Rutgers

L. Rev. 1, 8–9 (1995) (discussing the nuances of the “meanings” of

silence, which can include consent, apathy, preoccupation, or fear).

      There is federal authority for the proposition that a party may

adopt a statement through silence under some circumstances and that

such evidence may be admitted under the federal rules as an admission

by a party-opponent. See United States v. Robinson, 275 F.3d 371, 383

(4th Cir. 2001); Marshall v. Young, 833 F.2d 709, 716 n.3 (7th Cir. 1987).

Whether we should extend this reasoning to allow the introduction of

tacit admissions under the statements against interest exception is a

question best left for another day. While we have traditionally accepted

admissions by silence or tacit admissions, we also stressed that because
                                          25

silence is often more ambiguous than verbal expression, tacit admissions

should be received with caution. Friedman v. Forest City, 239 Iowa 112,

133–34, 30 N.W.2d 752, 763 (1948).                In this case, Gail apparently

adopted the hypothetical framework constructed by Millard, but there

was no evidence that Gail accused Millard of criminal conduct in a way

that would require a response by a reasonable person. See United States

v. Moore, 522 F.2d 1068, 1074–76 (9th Cir. 1975).                  As a result, the

evidence of Millard’s tacit admissions is not admissible under rule

5.804(b)(3).

       Even     though     Millard’s    express     statements      are    sufficiently

inculpatory to qualify as admissions against interest under Iowa Rule of

Evidence 5.804(b)(3), they are not admissible to exculpate Paredes unless

corroborating circumstances indicate their trustworthiness.                  We have

previously held that it is not necessary to demonstrate corroborating

evidence of the statements themselves.              Rather, as noted above, we

conclude that the focus is on whether the circumstances under which

the statements were made are sufficiently trustworthy to allow a jury to

make the ultimate determination concerning their truth.                   DeWitt, 597
N.W.2d at 811.

       We conclude that there are sufficient corroborating circumstances

to allow admission of Millard’s inculpatory statements. 4              First, Millard

chose to make these statements to someone she trusted, a person who


       4The    State argues that some of the corroborating circumstances of
trustworthiness offered by Paredes, including Jimenez’s testimony, were not included in
the offer of proof, but was evidence adduced at trial. The State claims that under
applicable precedents, evidence adduced at trial but not contained in the offer of proof
may not be considered. We disagree. The State’s argument is premised on the need to
offer sufficient indicia of reliability for Confrontation Clause purposes under the pre-
Crawford test, rather than the corroboration requirement of rule 5.804(b)(3). See
Hallum, 585 N.W.2d at 257. In any event, sufficient corroboration is found within the
context of the Millard statements themselves to support admission.
                                     26

was not directly involved in the case. On its face, it appears that Millard

was seeking advice from Gail and not trying to manipulate the system.

Second, Millard’s statements to Gail find at least some support in the

record—Millard was a caregiver to the infant at the relevant time, her

statements are consistent with Paredes’ recantation of his confession,

and her statements are to some extent corroborated by the testimony of

Paredes’ sister.

      There are, of course, potential problems with Millard’s statements.

In particular, it is possible that she was exploring a plan to manipulate

the system by falsely exonerating her boyfriend while avoiding criminal

sanctions because of her claimed mental incapacity or because of her

status as a minor. The standard, however, is whether a statement might

have been made in good faith and that it could be true. Under the record

presented here, we conclude that a reasonable jury could find Millard’s

statements truthful.    As such, the district court erred by refusing to

admit her statements under Iowa Rule of Evidence 5.804(b)(3).

      F. Harmless Error. The State contends that Paredes’ conviction

nonetheless should be affirmed because the exclusion of Millard’s

statements amounted to harmless error. Paredes responds that Millard’s

statements were a vital part of his defense.

      Reversal of a ruling which admits or excludes evidence is not

necessary unless a substantial right of a party is affected. Iowa R. Evid.

5.103(a). To determine whether a substantial right of a party has been

affected when a nonconstitutional error occurs, we employ harmless

error analysis and ask: “ ‘Does it sufficiently appear that the rights of the

complaining party have been injuriously affected by the error or that he

has suffered a miscarriage of justice?’ ” State v. Sullivan, 679 N.W.2d 19,

29 (Iowa 2004) (quoting State v. Trudo, 253 N.W.2d 101, 107 (Iowa
                                      27

1977)). In considering harmless error, “ ‘[W]e presume prejudice—that

is, a substantial right of the defendant is affected—and reverse unless

the record affirmatively establishes otherwise.’ ” Newell, 710 N.W.2d at

19 (quoting Sullivan, 679 N.W.2d at 30).

      After reviewing the record as a whole, we cannot find the error

harmless. In this case, Paredes put forth a general denial defense. The

only other plausible suspect was Millard.       While Jimenez certainly

pointed suspicion at Millard, she is the defendant’s sister whose

credibility is questionable both because she has a potential motive to

exonerate her brother and because of the evolution of her statements to

law enforcement.

      Millard’s statements to Gail would have clearly aided the defense in

its only available theory, namely, that Millard was responsible for the

child’s injuries.   This is especially true as the State’s case rested

primarily on Paredes’ confession and access to the child.             The

introduction of Millard’s statements would have additionally answered

the jury’s likely questions of where the mother was and why she did not

testify in the case. See Chia v. Cambra, 360 F.3d 997, 1005–06 (9th Cir.

2004) (finding due process violation where statements against interest by

another suspect were suppressed as the statements were the defendant’s

best and only evidence of innocence). On this record, the State has not

affirmatively established that the exclusion of Millard’s statements did

not injuriously affect Paredes’ substantial rights.   Reversal of Paredes’

conviction is, therefore, required.

      V. Conclusion.

      We hold that the court of appeals erred when it affirmed Paredes’

conviction on the ground that Paredes failed to show that Millard was

unavailable to testify at trial. We further hold that Millard’s statements
                                   28

constitute statements against interest that were erroneously excluded

from evidence in Paredes’ trial. Under all the facts and circumstances,

we conclude that the error was not harmless. As a result, the decision of

the court of appeals is vacated, the judgment of the district court is

reversed, and the matter is remanded to the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT REVERSED AND CASE REMANDED.

      All justices concur except Cady, J., who dissents and Baker, J.,

who takes no part.
                                    29
                                           #140/07–0237, State v. Paredes
CADY, Justice (dissenting).

      I respectfully dissent.     The majority makes two holdings in

reaching its decision that branch out too far from the trunk of the legal

principle from which they are derived. I would affirm the decisions of the

court of appeals and the district court.

      I. Role of the Court.

      The majority correctly identifies that the standard of review for the

admissibility of hearsay is for the correction of errors at law. State v.

Newell, 710 N.W.2d 6, 18 (Iowa 2006). Notwithstanding, it establishes a

rule that gives the jury discretion to consider the admissibility of

statements against interest made by a declarant with mixed motivations

for making the statement. This approach is not only inconsistent with

our reviewing standard, but it is also inconsistent with the important

gatekeeping function of courts.

      In performing the legal task of deciding the admissibility of hearsay

evidence, a district court must decide certain preliminary questions by

applying the law to existing evidence. Iowa R. Evid. 5.104(a). Once the

courts decide the evidence is admissible, the jury determines its weight

and credibility. Iowa R. Evid. 5.104(e).

      Before a court can admit hearsay in the form of a statement

against the interest of an unavailable declarant for the purposes of

exculpating a defendant, several threshold requirements must be

satisfied.   One such threshold requirement is that the statement be

sufficiently inculpatory to amount to a statement against penal interest.

This important requirement is tied to the fundamental premise for

admitting hearsay—cross-examination of the declarant is unnecessary to

probe the truth of the statement because the statement itself is
                                      30

inherently trustworthy. Chambers v. Mississippi, 410 U.S. 284, 300–01,

93 S. Ct. 1038, 1048–49, 35 L. Ed. 2d 297, 312 (1973) (stating that

whether the confession is “in a very real sense self-incriminatory and

unquestionably against interest” is a significant indicator of reliability).

      In this case, the majority abandons trustworthiness as an essential

predicate to the admissibility of hearsay. It holds that in cases, such as

this case, in which the surrounding circumstances suggest mixed

motives for a declarant to make a statement (which creates doubts about

the trustworthiness of the statement), the jury, not the court, should

decide if the statement is against the declarant’s interest.              The

Mississippi Supreme Court has eloquently described its reasons for

disallowing exculpatory declarations against interest when mixed motives

are apparent: “Many motives, apart from the love of truth and justice,

induce men to assume the gravest risks.” Brown v. State, 55 So. 961,

962 (Miss. 1911). The new rule declared by the majority today transfers

a historical judicial function to the jury and essentially gives the jury the

discretion to consider hearsay evidence.

      The gatekeeping function of the court should be intensified, not

eliminated, when the trustworthiness of the hearsay at issue is in doubt.

The new rule created by the majority is detached from the purpose of

creating exceptions to the rule against hearsay and conflicts with the

time-honored role of the court in the trial of a case. It gives juries power

well beyond their traditional role and undercuts the importance of cross-

examination in our system of justice.

      II. Preservation of Error.

      The doctrine of preservation of error is built on the premise that

trial courts must first decide legal questions, and appellate courts review

the decisions made.      The doctrine is also built on the principle of
                                    31

fairness, which has given rise to the principle that neither party to a case

may normally assert a claim or defense on appeal they could have, but

failed to, raise at trial. DeVoss v. State, 648 N.W.2d 56, 63 (Iowa 2002).

      In this case, there is nothing in the trial record to reveal Paredes

raised the claim that the hearsay testimony of the social worker was

admissible as a declaration against interest. If he had, he would have

been required to establish the threshold requirements of the rule,

including the unavailability of the declarant.          Nevertheless, the

preservation-of-error doctrine does not now preclude Paredes from

claiming on appeal that the district court erred by failing to admit the

evidence as a statement against interest because the district court used

the statement-against-interest rule as a basis for ruling the evidence to

be inadmissible. The district court made a preliminary finding that the

declarant was unavailable, but found the other preliminary requirements

were not satisfied.

      On appeal, the State sought to uphold the ruling of the district

court on the basis that the other predicate requirements of admissibility

were not proven by Paredes. The State failed to argue on appeal that the

evidence was inadmissible because the district court erred in finding that

the declarant was unavailable. Nevertheless, the court of appeals upheld

the decision of the district court, but on the basis that there was

insufficient evidence to find that the declarant was unavailable.

      As in district court, the court of appeals decided the contested

issue on a ground not raised or contested by the parties.       Yet, if this

factor does not preclude Paredes from raising such a ground on appeal, it

should not preclude the State from raising a ground relied on by the

court of appeals on further review. In other words, just as the district

court preserved error for Paredes, the court of appeals preserved error for
                                    32

the State.   This approach is only a matter of fairness and does not

undermine or disadvantage Paredes in any way. He was, under the law,

required from the inception to establish all of the requirements for the

admissibility of the evidence as a statement against interest. The trial

record is now available to review to determine if the evidence supports

this requirement.

      There is, of course, no question Paredes failed to establish the

requirement of unavailability. Therefore, Paredes should not receive the

benefit of a new trial (with the right to have the disputed evidence

admitted) without ever proving all the essential legal requirements for

admission.

      The majority has failed to apply the preservation-of-error rule in

the same manner for both parties.        This is unfair and contrary to the

dictates of DeVoss. Id. Our law should not have rules that do not apply

the same to both parties.

      III. Conclusion.

      I would affirm the decision of the court of appeals that Paredes

failed to establish the declarant was unavailable.